   First Step Act of 2018 (Dec. 21, 2018), Retroactive Application of Fair Sentencing Act


                                        UNITED STATES DISTRICT COURT
                                                         for the
                                             EASTERN DISTRICT OF TENNESSEE
   United States of America                                              )
   v.                                                                    )          Case No. 3:02-cr-078-TAV-DCP-4
                                                                         )          USM No. ____________________
                                                                         )

   Date of Previous Judgment: 05/15/2006                                      Defendant’s Attorney: Jonathan A. Moffatt

                       ORDER FOR SENTENCE REDUCTION PURSUANT TO SECTION 404
                                    OF THE FIRST STEP ACT OF 2018

  Upon motion of       the defendant       the Director of the Bureau of Prisons         the attorney for the
  Government      the Court for a reduction in the term of imprisonment based on a statutory penalty range that
  has been subsequently lowered and made retroactive by Section 404 of First Step Act of 2018 (Public Law
  115-391, 132 Stat. 5194, 5222), and having considered such motion,

  IT IS ORDERED that the motion is:
     DENIED.
     GRANTED and the defendant’s previously imposed sentence (as reflected in the last judgment issued)
  of 420 months is reduced to time served, reflecting a reduction under the First Step Act.




  Except as provided above, all provisions of the judgment dated 02/28/2005 shall remain in effect.

  IT IS SO ORDERED.
  Order Date:        November 20, 2020                                                      s/ Thomas A. Varlan
                                                                                             Judge’s Signature
  This Order shall take effect WITHIN FIVE (5) DAYS from its entry to give the Bureau of Prisons adequate
  time to process the defendant’s release.

  Effective Date:                                                                 Thomas A. Varlan, U.S. District Judge
                         (if different from order date)                                  Printed name and title



                                                                         1 of 2



Case 3:02-cr-00078-TAV-DCP Document 1343 Filed 11/20/20 Page 1 of 2 PageID #: 2250
  I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
  Defendant convicted of offenses involving more than fifty (50) grams of cocaine base.
  Previous sentencing range: Ten (10) years to life imprisonment as to Count One, plus 60
  months as to Count Two, to run consecutively. Maximum of Ten (10) years as to Count
  Seven.
  Sentencing range under Fair Sentencing Act: Five (5) years to forty (40) years as to Count
  One, plus 60 months as to Count Two, to run consecutively. Maximum of Ten (10) years as to
  Count Seven.


  II. CONDITIONS OF SUPERVISED RELEASE:
      Conditions of supervised release set forth in judgment are to remain in effect.
      Conditions of supervised release set forth in judgment are to remain in effect, with the following
      modifications:




  III. FACTORS CONSIDERED:
  The Court considered the following in exercising its discretion to modify the term of imprisonment:

  The entire record of the case, including defendant’s conduct in the BOP, as well as the continued need to
  afford general and specific deterrence, provide just punishment, and protect the public, and defendant’s
  prior criminal history and personal characteristics. The Court’s accompanying memorandum order and
  opinion elaborates on its analysis.




                                                        2 of 2



Case 3:02-cr-00078-TAV-DCP Document 1343 Filed 11/20/20 Page 2 of 2 PageID #: 2251
